911 F.2d 736
Unpublished DispositionNOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Baltazar LOPEZ, Defendant-Appellant.
No. 89-3164.
United States Court of Appeals, Seventh Circuit.
Submitted June 20, 1990.*Decided Aug. 27, 1990.

Before CUDAHY, EASTERBROOK and MANION, Circuit Judges.

ORDER

1
Lopez raises only one argument on appeal:  whether the district court erred in denying a request for a downward departure under the Sentencing Guidelines.  The law in this circuit is that this court lacks jurisdiction to review a district court's refusal to depart from the Guidelines.   United States v. Franz, 886 F.2d 973, 980 (7th Cir.1989);  United States v. Savage, 888 F.2d 528, 530 (7th Cir.), cert. denied, 1990 WL 28959 (May 29, 1990);  United States v. Miller, 891 F.2d 1265, 1270 (7th Cir.1989).  We decline Lopez' invitation to revisit this issue so recently decided particularly in the absence of an intervening en banc or Supreme Court decision.  His appeal must be DISMISSED for want of jurisdiction.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.  The notice provided that any party might file a "Statement as to Need of Oral Argument."    See Rule 34(a), Fed.R.App.P.;    Circuit Rule 34(f).  No such statement having been filed, the appeal has been submitted on the briefs and record